Oo fF SY DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
He ok
NATIONSTAR MORTGAGE LLC, Case No. 3:17-cv-00699-LRH-CBC

Plaintiff, | ORDER

Vv.
CURTI RANCH TWO MAINTENANCE

ASSOCIATION, INC.; SFR INVESTMENTS
POOL 1, LLC,

Defendants.

 

 

On September 25, 2019, Nationstar Mortgage LLC (‘Nationstar”), filed a motion to
reconsider (ECF No. 105) the court’s prior Order denying Nationstar’s motion for summary
judgment (ECF No. 59) from January 30, 2019. The court reviewed Nationstar’s motion and found
that it raised a question for the court to review and set a briefing schedule. ECF No. 107. SFR
Investments Pool 1, LLC (“SFR”) responded (ECF No. 111), and accordingly, Nationstar replied
(ECF No, 113).

Although the Federal Rules of Civil Procedure do not explicitly allow for an aggrieved
party to seek reconsideration of a court’s judgment, federal courts have typically construed such
requests as falling under Rule 59(e). A district court may reconsider a prior order only where the
court is presented with newly discovered evidence, an intervening change of controlling law, the
original decision was manifestly unjust, or where the prior order was clearly erroneous. United
States v. Cuddy, 147 F.3d 1111, 1114 (9th Cir. 1998); School Dist. No. LJ, Multnomah County v.
Acands, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Motions for reconsideration are “extraordinary

remedfies],” and they should only be used “sparingly in the interests of finality and conservation

1

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

 

of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 887, 890 (9th Cir. 2000).
Whether or not to grant reconsideration is within the sound discretion of the district court. Navajo
Nation v. Confederated Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041 , 1046 (9th
Cir. 2003).

Upon review, the court finds that its previous order was premised, in part, on an incorrect
review of the evidence. The court agrees with Nationstar that the Discharge of Assignment, (ECF
No, 105-6), does not pertain to the property at issue and should not have been considered.
However, that alone is not dispositive for the motion to reconsider. After reviewing the briefing,
the court finds that oral argument and presentation of evidence on the remaining issue regarding
the assignments and the chain of title for the at issue property is necessary. As the bench trial set
before the court revolves solely on this issue, the court sees no reason to vacate the trial date.
Moreover, as the court noted during Calendar Call on September 26, 2019, Nationstar’s motion is
untimely as it was filed approximately 8 months after the court issued its prior ruling. See ECF
No. 106,

As both parties have indicated to the court that they are prepared to go forward with the
bench trial as set, IT IS THEREFORE ORDERED that Nationstar’s motion for reconsideration
(ECF No. 105) is DENIED without prejudice.

IT IS FURTHER ORDERED that the court GRANTS the parties stipulation for extension

of time regarding pretrial related submissions (ECF No. 114) to October 17, 2019, as agreed.

IT IS SO ORDERED.
DATED this 15th day of October, 2019.

 

LARRY R. HICKS
UNITED STATES DISTRICT JUDGE

 
